Citation Nr: 0922196	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-15 917 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
diabetes mellitus.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
peripheral neuropathy claimed as secondary to diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1976 to 
January 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Jurisdiction rests with 
New York.  

The appellant testified before the undersigned Veterans Law 
Judge in April 2009.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  Service connection for diabetes mellitus claimed as a 
result of exposure to herbicides was denied in a March 2004 
rating decision.  The appellant did not perfect an appeal to 
that decision and it became final.  

2.  The evidence added to the record since the March 2004 
decision is cumulative or redundant of the evidence 
previously of record and does not relate to an unestablished 
fact necessary to substantiate the claim.  

3.  Service connection for peripheral neuropathy, claimed as 
secondary to diabetes mellitus, was denied in a March 2004 
rating decision.  The appellant did not perfect an appeal to 
that decision and it became final.  

4.  The evidence added to the record since the March 2004 
decision is cumulative or redundant of the evidence 
previously of record and does not relate to an unestablished 
fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the appellant's claim 
for service connection for diabetes mellitus has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

2.  New and material evidence to reopen the appellant's claim 
for service connection for peripheral neuropathy claimed as 
secondary to diabetes mellitus has not been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2007), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in August 2006.  The letter provided notice with 
respect to the evidence necessary to reopen a claim for 
service connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The appellant has not identified any outstanding evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

					Legal Criteria 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

						Analysis 

The appellant has appealed the denial of the attempt to 
reopen the claim for service connection for diabetes mellitus 
and peripheral neuropathy.  After review of the evidence, the 
Board finds against the appellant's claims.  

The appellant was previously denied service connection for 
diabetes mellitus and peripheral neuropathy claimed as 
secondary to diabetes mellitus in a March 2004 rating 
decision.  The appellant was denied service connection for 
diabetes mellitus because there was no evidence of the 
disability in service and/or no evidence of exposure to 
herbicides during service.  The appellant was denied service 
connection for peripheral neuropathy claimed as secondary to 
diabetes mellitus because the evidence did not show that 
diabetes mellitus was related to service and service 
connection had been denied for diabetes mellitus.  The 
appellant did not perfect an appeal and it became final.  

At the time of the last denial, the record contained letters 
of commendation from the Department of the Army; outpatient 
treatment records which showed diagnoses for type 2 diabetes 
mellitus and peripheral neuropathy; a private medical record 
which showed a diagnosis of painful peripheral neuropathy, 
primarily sensory, probably diabetic; and a private medical 
record which diagnosed painful diabetic neuropathy.  Also of 
record were: a Form DA 67-7, an April 1976 document showing 
that the appellant attended a course concerning military 
field experimentation; an article on integrated management of 
yellow starthistle at Fort Hunter Liggett; an internet 
document titled, EPA: Federal Register: Endangered and 
Threatened Wildlife and Plants; an article on integrated 
invasive species management at Fort Hunter Liggett; and an 
article titled, "Why is Fort Ord Burning so Harmful?"  The 
record also contained statements from the appellant 
maintaining that he was exposed to chemical aerosols while 
conducting classified experiments and that as a result he has 
diabetes and peripheral neuropathy.  

Since the last final decision, the appellant has submitted 
outpatient treatment records which show a diagnosis of 
diabetes with peripheral neuropathy; letters of commendation 
from the Department of the Army; and an April 1976 document 
showing that the appellant attended a course concerning 
military field experimentation.  He has also presented 
testimony and copies of photographs, which tend to show 
spraying.

It is important to note that presumptive service connection 
due to herbicide exposure is based upon exposure to certain 
herbicide agents, specifically 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307.

On careful review of the record, the Board has determined 
that new and material evidence to reopen the appellant's 
claim for service connection for diabetes mellitus and 
peripheral neuropathy claimed as secondary to diabetes 
mellitus has not been received.  The appellant's claim for 
service connection for diabetes mellitus was previously 
denied on the basis that there was no evidence of the 
disability during service and/or no evidence of exposure to 
herbicides (Agent Orange) during service.  The appellant was 
denied service connection for peripheral neuropathy claimed 
as secondary to diabetes mellitus because the evidence did 
not show that diabetes mellitus was related to service and 
that there was no evidence showing that the peripheral 
neuropathy was incurred in or aggravated by service.  

Although the appellant has re-submitted evidence showing that 
he has the claimed conditions, this fact had already been 
established.  Therefore, such evidence is cumulative.  The 
appellant has also submitted letters of commendation from the 
Department of the Army and an April 1976 document showing 
that the appellant attended a course concerning military 
field experimentation.  However, such evidence had already 
been considered and is also cumulative.  The appellant has 
not submitted any evidence showing that his diabetes mellitus 
is related to service and/or that he was exposed to specific 
herbicides in service.  Also, he has not submitted any 
evidence showing that his peripheral neuropathy was incurred 
in or aggravated by service, or is otherwise related to 
service.  

The Veteran has also presented sworn testimony and 
photographs of the areas where he was stationed.  Included in 
the photographic evidence is the view of a helicopter 
spraying a field.  The Veteran has reported that the spraying 
involved Agent Orange as that was what he was told.  The 
evidence is either cumulative or not material.  To the extent 
that he presented testimony that he was exposed to Agent 
Orange, such testimony is cumulative of his prior claim.  In 
regard to the spray from a helicopter, the photograph 
establishes that there was spraying.  However, the photograph 
does not establish the contents of the spray material.  We 
again note that the presumption of service connection 
attaches to only certain herbicide agents, not all 
herbicides.  In an August 27, 2004 deferral action, the AOJ 
noted that aircraft and hand sprayers were used to kill 
undergrowth and create a combat environment.  The photograph 
of the helicopter merely tends to confirm what the AOJ had 
already accepted.

To the extent that he testified that he was told it was Agent 
Orange, the factual foundation for making the statement is so 
weak as to not constitute competent evidence or new evidence.  
The Board is not creating a hearsay rule; however, merely 
reporting that he was "told" is inadequate to accept the 
truth of the statement.  At best, the current statement is a 
clarification of his prior assertion that he had been 
exposed.  To that extent, the current testimony is 
cumulative.  What is critical is that in another part of the 
August 2004 determination was the finding that the Defense 
Department temporarily halted all spraying of Agent Orange in 
April 1970, a ban that was never lifted.  In light of he 
prior evidence of record, his testimony that he was told it 
was Agent Orange pales into insignificance.  See Nici v. 
Brown, 9 Vet. App. 494 (1996).

Because the evidence submitted since the last final decision 
is cumulative and/or does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for diabetes mellitus and peripheral neuropathy claimed as 
secondary to diabetes mellitus, the appellant has not 
submitted new and material evidence.  Thus, the Board 
concludes that new and material evidence has not been 
presented to reopen the claims.

Stated differently, service connection for diabetes mellitus 
was denied in the past because there was no accepted evidence 
of a nexus to service and/or no evidence of exposure to 
certain herbicides in service.  Service connection for 
peripheral neuropathy claimed as secondary to diabetes 
mellitus was denied in the past because there was no showing 
that the disability was incurred in or aggravated by service, 
or is otherwise related to service.  No material facts have 
changed.




ORDER

The application to reopen the claim for service connection 
for diabetes mellitus is denied.  

The application to reopen the claim for service connection 
for peripheral neuropathy claimed as secondary to diabetes 
mellitus is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


